311 F.2d 795
63-1 USTC  P 9219
Howard G. MATHEWS and Martha I. Mathews, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 14037.
United States Court of Appeals Third Circuit.
Argued Jan. 10, 1963.Decided Jan. 22, 1963.

Stanford Shmukler, Philadelphia, Pa., for petitioners.
Martin B. Cowan, Atty. Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attys., Dept. of Justice, Washington, D.C., on the brief), for Commissioner of Internal Revenue.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The decision of the Tax Court of the United States, 36 T.C. 483, will be affirmed.